Citation Nr: 1207287	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for sensory loss of the left hand secondary to a left wrist laceration.

3.  Entitlement to a compensable rating for postoperative left wrist scars prior to November 18, 2011, and to a rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The Veteran served on active duty in the military from March 1963 to March 1966.

This appeal to the Board of Veterans' Appeals  (Board) is from March 2004 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development included having the Veteran submit another statement containing as much detail and information as possible regarding his alleged stressor in service that he believed had led to his PTSD, attempting to independently verify this stressor, including by contacting the U. S. Joint Services Records Research Center (JSRRC), having him examined if this stressor was confirmed for an opinion concerning whether his PTSD was a consequence of this stressor, and to also have him reexamined to reassess the severity of the sensory loss in his left hand secondary to the laceration of his left wrist and the residual, postoperative scar.

The AMC completed this additional development of these claims, including having him reexamined for compensation purposes in November 2011, and issued a decision in December 2011 increasing the rating for his postoperative left wrist scars from 0 to 10 percent as of the date of that VA compensation examination.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability unless he expressly indicates otherwise).  The December 2011 supplemental statement of the case (SSOC) denied a rating higher than 10 percent for this disability and continued to deny his other claims, as well, so all are again before the Board.

The Veteran has requested a hearing at the RO concerning his claims, however, before a Veterans Law Judge of the Board (Travel Board hearing).  So the Board is again remanding his claims.


REMAND

On a VA Form 9 recently signed and dated in January 2012, and received at the Board in February 2012, the Veteran indicated he wants a hearing at the RO before the Board, i.e., a Travel Board hearing.  This hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2011).

Accordingly, the claims are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the time, date and location of this hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.  Then return the file to the Board for further appellate consideration of his claims.

The Veteran  has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


